Citation Nr: 0611430	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
1994, for a grant of an evaluation of 100 percent for major 
depressive disorder, with psychotic features.

2.  Entitlement to an evaluation in excess of 30 percent 
major depressive disorder, with psychotic features, for the 
period prior to July 19, 1994.

3.  Entitlement to waiver of recovery or reimbursement of an 
overpayment of disability compensation in the amount of 
$144.00.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active in the United States Marine Corps from 
January 1972 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1992 and in June 1999 by the 
Atlanta, Georgia, Regional Office (RO of the Department of 
Veterans Affairs (VA) and from a determination in October 
1993 by the RO's Committee on Waivers and Compromises.  

In March 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in February 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

As was noted by the Board in the March 2001 Remand of this 
case, in April 1994 VA received a request in writing from the 
appellant stating that he wished to present testimony in 
support of his appeal at a hearing before a hearing officer 
at the RO and that the veteran had not withdrawn his request 
for such hearing.  While this case was in remand status, the 
RO did not schedule the hearing which the veteran had 
requested nor did the RO send the veteran a letter inquiring 
as to whether he still desired a hearing at the RO.  Prior to 
re-certifying this appeal to the Board, the RO inquired of 
the veteran's representative as to whether the veteran still 
desired a hearing at the RO before a Decision Review Officer 
(DRO).  In a January 2006 statement, it was stated by the 
veteran's representative that it was not known to that 
veterans' service organization whether the veteran still 
desired a hearing at the RO before a DRO because the veteran 
had not returned a telephone call from his representative 
concerning the matter.  The RO did not then schedule a 
hearing or contact the veteran directly concerning the 
matter.

Because the veteran has a right to present testimony in 
support of his appeal and to have a transcript of the hearing 
associated with the other evidence and information in his 
claims file and because he has not withdrawn his request for 
a hearing before a DRO, the Board finds that this case must 
be remanded again to afford the veteran an opportunity to 
appear and testify at a hearing before a DRO

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a hearing at the RO before a DRO.  
Standard procedures to notify the 
veteran of the time and place of the 
hearing and of the possible 
consequences of failing without good 
cause to appear at the hearing should 
be followed and, if the hearing is 
held, a transcript should be prepared 
and associated with the claims file.

2.  The case should then be re-adjudicate 
based on a consideration of all of the 
evidence of record.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



